OPINION

Per Curiam:

At lunchtime, several boys and a girl left their high school and drove to a home where one boy lived. There, in a den, they listened briefly to music. Then, one of the boys whispered to the girl, who walked ahead of him to a bedroom, to which she evidently knew the way. In doing so, without manifesting distress, the girl passed the adult brother of one boy, who was home in the kitchen. After her first companion departed, the two appellants here concerned successively spent time in the bedroom also. Subsequently, the girl claimed they had raped her; appellants were charged with delinquency, so adjudicated, and placed on probation. This appeal follows.
It would serve no useful purpose to review at length the testimony regarding the conduct of these teenagers on the day in question. In our view, evidence before the lower court is insufficient to justify a determination, beyond a reasonable doubt, that appellants had carnal knowledge of the ostensible victim “against her will.” NRS 200.363 (1).
Accordingly, we reverse, with instructions to dismiss proceedings against appellants.